UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7211



FRANCISCO MURSULI,

                                              Plaintiff - Appellant,

          versus


JANE DOE ADAMS, Correctional Officer; JOHN DOE
SPENCER, Correctional Officer; JANE DOE CLARK
Correctional Officer; DIRCK L. BRENDLINGER,
M.D.,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-97-1271-AM)


Submitted:   February 23, 1999            Decided:   April 16, 1999


Before HAMILTON, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francisco Mursuli, Appellant Pro Se. David Ernest Boelzner, WRIGHT,
ROBINSON, OSTHIMER & TATUM, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Francisco Mursuli appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Mursuli v. Adams, No. CA-97-1271-AM (E.D.

Va. June 18, 1998).*    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
June 16, 1998, the district court’s records show that it was
entered on the docket sheet on June 18, 1998. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2